DARGAN, J.
After a judgment at law is rendered, a\ court of equity will not interpose to let in a legal defence, unless the defendant was prevented from making it by fraud or accident, or the act of the opposite party, unmixed withy fault or negligence on the part of the defendant. French v. Garner, 7 Porter, 549; Lee & Norton v. The Bank of Columbus, 2 Ala. R. 21.
*346The facts disclosed by the bill, why defence at law was not made, are, that it was agreed, that Savage should attend the court, and Mr. Williams should defend the motion, as the attorney of complainants. That Williams and Savage both resided in Macon, about thirty-five miles from the place of holding the court. That on the 19th of January, the day on which the court sat, it was exceedingly cold and rainy, and the creeks were so swollen that they could not be crossed. That Bassett’s creek, which it was necessary to cross, continued impassable until the court adjourned. The evidence however, is, that it was exceedingly cold and rainy, and that Bassett’s creek was impassable for three days; and that the court did not usually sit longer than three days; but on what day the court in fact adjourned, or on what day the judgment was rendered, is neither shown by the bill or the proof; and it is manifest, that no effort was made by the complainants, or their attorney, to get to the court; that they could have reached the place of holding the court on Thursday is fairly inferable from the proof, bnt they did not go, presuming the court had adjourned. Whether it had or not, we are not informed by the evidence. When a defendant at law makes no effort to get to the place of holding the court, and in consequence of his absence his legal de-fence was hot, and could not be made, he should show that his efforts would have been unavailing, or that he could not have reached the place during the session of the court, without risk, or hazard. The proof should therefore have shown,"j when the court adjourned, and that they could not have ‘ reached the court before the adjournment. But from the allegations of the bill, it is shown that they did not know of j any legal defence, if indeed they have one. They did nothing to ascertain their defence, but simply agreed, that Savage and their attorney should attend the court, and defend the motion. They remained at home, until the day of the commencement of the term; on that day the creeks were impassable, and one continued so for three days; hence they did not attend the court under the presumption the court had adjourned. They should at all events have shown, either that they did go after the third day, or as soon as they *347could without risk or hazard, or that the court did in fact adjourn before they could have reached it.
In the absence of any effort to get to the court house after they could have crossed the creeks without difficulty, and there being no proof when the court did adjourn, and as it does not appear from the proof, but that they could have reached the court before the adjournment, we do not think a court of equity should interfere.
The decree of the chancellor is therefore reversed, and here rendered dismissing the bill.